Per Curiam.
Easterlin & Company filed their bill to foreclose a chattel mortgage executed by Will Cato; an ancillary attachment was sued out at the same time, and the property seized thereunder was claimed by Sylvia and Lucius Cato who gave bond with T. C. Bryant and J. B. Douglas as sureties. A final decree was entered adjudging the mortgagor and the claimants and the sureties indebted for the full amount of the balance of the unpaid mortgage. As to the mortgagor this court finds no reversible error committed, and as to him the decree is affirmed; but as to the claimants and sureties there was not one scintilla of proof of the value of the property claimed, and no evidence to authorize the finding of any money decree, and as to them the decree is reversed, with directions to take such further proceedings as may accord with equity and this opinion.
The costs of this appeal will be taxed against the appellees.
All concur, except Carter, J., absent.